DETAILED ACTION
This Office Action is in response to communication received on 12/18/2017.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

MPEP 2181(I) sets forth a 3-prong analysis for applying § 112(f) when, if the claim limitations fails any of the 3 prongs, the claim limitation is not interpreted under 35 U.S.C 112(f), the 3-prongs are summarized as follows: 
the claim limitation uses the term “means” or a term as a substitute for “means” that 
is generic placeholder (also called a nonce term or a non-structural term having no 
specific structural meaning) for performing the claimed function; 
the phrase “means” or the generic placeholder is modified by functional language, 
typically linked by the transition word “for” (e.g., “means for”) or another linking word; 
the phrase “means” or the generic placeholder is not modified by sufficient structure 
or material for performing the claimed function.

Claims 1-18, invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 USC 101 because the claim recites a medium but does not have the language “non transitory” which could be a signal.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Privault US 20100312725 A1.



Regarding claim 1, Privault teaches:
1. An information processing apparatus which processes learning data used in learning of a dictionary for performing predetermined recognition, the information processing apparatus comprising: an obtaining unit configured to obtain information of a plurality of labels (different annotations Fig. 2) applied to the learning data (classifier data Fig. 2) by a plurality of users ([0060] each reviewer), information regarding reliability of (cross validate labels, Fig. 2), and information regarding reliability of a user who applies the relevant label (Fig. 2, rate each user by cross validation), 

wherein the information of the label is information regarding a result to be recognized in a case where the predetermined recognition is performed on the learning data (labels confirmed with cross checking machine learning labels with human assisted); and 

a determination unit  configured to determine a label to the learning data from among the plurality of labels based on the reliability of the label itself and the reliability of the user who applies the relevant label ([0069] Fig. 2 S124 rate reviewer cross classification).


Regarding claim 2, Privault teaches:
2. The information processing apparatus according to claim 1, further comprising an evaluation unit configured to derive an evaluation value for each of the plurality of labels applied to the learning data, wherein the determination unit determines a label to the learning data based on the evaluation value ([0060] assigns labels) .  

Regarding claim 3, Privault teaches:
3. The information processing apparatus according to - 56 -10176816US01 claim 1, wherein the determination unit determines a label to the learning data further based on a likelihood of a result that a classifier for identifying a label of learning data applies to the learning data ([0007] determines that a label is correctly applied).  

Regarding claim 4, Privault teaches:
4. The information processing apparatus according to claim 1, further comprising a display control unit configured to display the plurality of labels applied to the learning data on a display apparatus ([0009] reviewers presented a monotonous amount of labels).  
Regarding claim 5, Privault teaches:
5. The information processing apparatus according to claim 4, further comprising a label comparison unit configured to compare a first label and a second label in the plurality of ([0084] reviewed conflicting labels by a coordinator).  


Regarding claim 6, Privault teaches:
6. The information processing apparatus according to claim 5, wherein the label comparison unit calculates a similarity degree or a coincidence degree between the plurality of labels, and the display control unit displays a derived similarity degree or a derived coincidence degree (S118 idenitify inconsistently labeled).  


Regarding claim 7, Privault teaches:
7. The information processing apparatus according to - 57 -10176816US01 claim 4, wherein the display control unit has a function of displaying the label by filtering or sorting based on the reliability of the label itself (Fig. 2 identify inconsistently labels).  

Regarding claim 8, Privault teaches:
8. The information processing apparatus according to claim 4, wherein the display control unit has a function of displaying the label by filtering or sorting based on the reliability of the user who applies the label (Fig. 2 identify inconsistently labels).  .  
Regarding claim 9, Privault teaches:
9. The information processing apparatus according to claim 4, wherein the display control unit displays another labeled learning data piece related to learning data which a user labels on the display apparatus ([0084] reviewed conflicting labels by a coordinator).  

Regarding claim 10, Privault teaches:
10. The information processing apparatus according to claim 1, further comprising a certainty degree derivation unit configured to calculate a certainty degree representing a likelihood of the determined label based on the reliability of the label itself ([0084, 0106], Fig. 2, S118 labels that inconsistently labeled based on a threshold are flagged). 

 	
Regarding claim 11, Privault teaches:



Regarding claim 12, Privault teaches:
12. The information processing apparatus according to - 58 -10176816US01 claim 11, wherein the certainty degree derivation unit derives a certainty degree based on a result recognized by the recognition unit ([0084] reviewed conflicting labels by a coordinator).  

Regarding claim 13, Privault teaches 
13. The information processing apparatus according to claim 10, further comprising a data extraction unit configured to extract a data group regarding which a request for labeling is made from among a learning data group based on the certainty degree ([0084] reviewed conflicting labels by a coordinator).  
.

 Regarding claim 14, Privault teaches:
14. The information processing apparatus according to claim 13, wherein the data extraction unit extracts data of which a certainty degree is low ([0084] reviewed conflicting labels provided to a coordinator).  
.  

Regarding claim 15, Privault teaches:
15. The information processing apparatus according to claim 14, wherein the data extraction unit extracts the data group so that the data group includes a predetermined number or more pieces of learning data which are already labeled ([0097] threshold number).  

Regarding claim 16, Privault teaches:
16. The information processing apparatus according to claim 1, further comprising a label evaluation unit configured to evaluate labeling applied to the learning data based on a calculated result of a similarity degree between the label applied to the learning data and the label determined by the determination unit.  
Regarding claim 17, Privault teaches:
([0084, 0106], Fig. 2, S118 labels that inconsistently labeled based on a threshold are flagged)..  

Claims 18-19 are similar to claim 1 and rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is (571)272-0603. The examiner can normally be reached on Monday-Friday, 7am-4.30pm Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN NORRIS/
Examiner, Art Unit 2177
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177